DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Note
This is a Non-Final Detailed Action in response to application filed on 17 November 2019. The present application claims 1-20, submitted on 17 November 2019 are pending.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 9, 17 & 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8 & 17 recites the limitation "the of tab" in line 01 of the claim.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 8-10, 14, 17 & 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paillet (U.S. Patent. No. 9,474,212).
Regarding claim 1, Paillet discloses a duckbill assembly (18) of a wrapper (32) for an agricultural baler (10), comprising: a frame (50); at least one roller (24) movably connected to the frame (50) and configured for spreading a wrapping material (32); an upper baffle (56) connected to the frame (50); and a lower baffle (58) connected to the frame (50) and located underneath the upper baffle (56), and the lower baffle (58) comprising a width, a first set of grippers (68), and a second set of grippers (68), the first and second set of grippers (68) are configured for spreading the wrapping material (32) across the width of the lower baffle (see Column 5, line 31-40).
Regarding claims 5 & 14, Paillet discloses wherein the lower baffle (58) further comprising a bent body with a first section and a second section located above the first section (see Figure 4).
Regarding claim 8 & 17, Paillet discloses wherein the first and second set of grippers (68) are in the of tabs (see Column 5, line 26-31).
Regarding claim 9 & 18, Paillet discloses wherein the wrapping material (32) has a travel path through the duckbill assembly (18) which extends in between the (56) and the lower baffle (58), and the first and second set of tabs (68) at least partially extend into the travel path of the wrapping material (see Column 5, line 01-06).
Regarding claim 10, Paillet discloses an agricultural baler (10), comprising a main frame (12); a pickup unit (14) connected to the main frame (12) and configured for lifting a crop material from a field; a bale chamber (16) located downstream of the pickup unit (14) and configured for forming a bale (see Column 3, line 40-50); and a wrapper (32) connected to the main frame (12) and comprising a duckbill assembly (18) configured for spreading and applying a wrapping material (32) onto the bale, the duckbill assembly (18) comprising: a frame (50); at least one roller (24) movably connected to the frame (50) and configured for spreading a wrapping material (32); an upper baffle (56) connected to the frame (50); and a lower baffle (58) connected to the frame (50) and located underneath the upper baffle (56), the lower baffle (58) comprising a width, a first set of grippers (68), and a second set of grippers (68), and the first and second set of grippers (68) are configured for spreading the wrapping material (32) across the width of the lower baffle (see Column 5, line 31-40).

Allowable Subject Matter
Claims 2-4, 6, 7, 11-13, 15 & 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 19 & 20 are in condition for allowance. Independent Claim 19 as originally filed includes a method for operating an agricultural vehicle that includes 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XAVIER A MADISON whose telephone number is (571)272-7786. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 
/XAVIER A MADISON/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731